     Case 0:20-cv-62362-RAR Document 3 Entered on FLSD Docket 11/19/2020 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action

                                     UNITED STATES DISTRICT COURT
                                                                for the

                                                  _________Southern District of Florida__________

                   Andres Gomez                                    )
                                                                   )
                                                                   )
                                                                   )
                           Plaintiff(s)                            )
                                                                   )
                                v.                                        Civil Action No.
                                                                   )
                                                                   )
Complete Choice Insurance                                          )
                                                                                      0:20-cv-62362-RAR
                                                                   )
                                                                   )
                          Defendant(s)                             )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                     Complete Choice Insurance
                                     13710 W STATE ROAD 84
                                     DAVIE, FL 33325


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Alberto R. Leal, Esq.
                                          The Leal Law Firm, P.A.
                                          8927 Hypoluxo Rd. Lake Worth, FL 33463
                                          E-Mail: al@thelealfirm.com
                                          Phone: 561-237-2740


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:             Nov 19, 2020
                                                                                       Signature of Clerk or Deputy Clerk



                                                                                                       s/ Ketly Pierre
